NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 24 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LEWIS A. HARRY, Jr.,                            No. 20-16657

                Plaintiff-Appellant,            D.C. No. 2:19-cv-02234-DLR-JFM

 v.
                                                MEMORANDUM*
DIANE BOHUSZEWICZ, CO IV East Unit;
Z. YOUNG, Sgt. East Unit,

                Defendants-Appellees,

and

STATE OF ARIZONA; et al.,

                Defendants.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Douglas L. Rayes, District Judge, Presiding

                            Submitted March 16, 2021**

Before:      GRABER, R. NELSON, and HUNSAKER, Circuit Judges.

      Arizona state prisoner Lewis A. Harry, Jr. appeals pro se from the district


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s order denying his motions for preliminary injunctions in his 42 U.S.C.

§ 1983. We have jurisdiction under 28 U.S.C. § 1292(a)(1). We review for an

abuse of discretion. Jackson v. City & County of San Francisco, 746 F.3d 953,

958 (9th Cir. 2014). We affirm.

      The district court did not abuse its discretion by denying Harry’s motions for

preliminary injunctions because the district court lacked authority to grant the

injunctive relief requested. See Pac. Radiation Oncology, LLC v. Queen’s Med.

Ctr., 810 F.3d 631, 636 (9th Cir. 2015) (when a plaintiff seeks injunctive relief,

“there must be a relationship between the injury claimed in the motion for

injunctive relief and the conduct asserted in the underlying complaint”);

Diamontiney v. Borg, 918 F.2d 793, 796 (9th Cir. 1990) (holding that in the

absence of any other relationship between the injury claimed in the motion for

injunctive relief and the conduct asserted in the underlying complaint, a plaintiff

must demonstrate the challenged practices affect the plaintiff’s ability to litigate

the action).

       We lack jurisdiction over the district court’s orders regarding discovery and

order denying Harry’s motion for appointment of counsel. See Nat’l Wildlife

Fed’n v. Nat’l Marine Fisheries Serv., 886 F.3d 803, 825 (9th Cir. 2018) (“Orders

relating to discovery . . . are orders that regulate the conduct of litigation and are

not appealable under § 1292(a)(1).”); Kuster v. Block, 773 F.2d 1048, 1049 (9th


                                            2                                     20-16657
Cir. 1985) (order denying appointment of counsel is not a final appealable order).

      Harry’s request for appointment of counsel, set forth in his opening brief, is

denied.

      AFFIRMED.




                                         3                                    20-16657